DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 18 November 2020 has been entered.
Response to Amendment
With regard to the Final Office Action from 01 September 2020, the Applicant has filed a response on 18 November 2020.
Response to Arguments
Applicant’s arguments, see Remarks: pages 8-10, filed 18 November 2020, with respect to independent claims 1, 8 and 15 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 8 and 15 has been withdrawn. The claims will be considered in the following section based upon their current presentation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 2019/0182070 A1: hereafter – Yang).
For claim 1, Yang discloses a method for providing a speech service, comprising:
receiving request information sent by a device, the request information comprising first event information 5and speech information, the first event information used for indicating a first event occurring on the device when the device sends the request information to locate a function to be enabled according to the first event information, the first event information comprising speech input event information used for instructing a user to input the speech 10information (Yang: [0045]-[0048] — an event occurring at a smart device is detected, the detected event is reported along with its associated event name, and then the event message gets sent to the cloud device; [0072] — a cloud device that receives event information from a smart device, and the cloud device may determine an action identifier, and then control arguments are sent in an action message back to the smart device (locating a function to be enabled according to the first event information); [0103] — speech contained by an event (speech information included in an event);
generating response information comprising an operation instruction for a targeted device on the basis of the first event information and the speech information (Yang: [0072] — a cloud device that receives event information from a smart device, and the cloud device may determine an action identifier, and then control arguments are sent in an action message back to the smart device (locating a function to be enabled according to the first event information; [0103] — speech contained by an event (speech information included in an event); and
15sending the response information to the targeted device for the targeted device to perform an operation indicated by the operation instruction (Yang: [0072] — a cloud device that receives event information from a smart device, and the cloud device may determine an action identifier, and then control arguments are sent in an action message back to the smart device for the smart device to perform the action).
As for claim 8, apparatus claim 8 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Yang in [0146] provides the presence of processors and non-volatile storage medium suitable to read upon the apparatus of this claim. Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 15, non-transitory computer storage medium claim 15 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Yang in [0146] provides non-volative storage medium suitable to store executable computer .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 4, 5, 9, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0182070 A1) as applied to claim 1, in view of Torok et al (US 2014/0343946 A1: hereafter – Torok).
For claim 2, claim 1 is incorporated but Yang fails to teach the limitations of this claim.
Torok is now introduced to teach the method, wherein, before receiving request information sent by a device, the method further 20comprises:
receiving a response channel establishing request sent by the device, wherein the response channel establishing request is used to request establishing a channel for returning response information to a terminal 25device and maintaining the established response channel in a connected state (Torok: [0043], FIG. 1 — establishing a communications channel between a user device and a Device proxy (which connects to speech-based services); [0013] — providing services in response to user commands); and
receiving second event information and first status information sent by the device, wherein the second event information is used for indicating a second event  occurring on the device when the device sends the response channel establishing sending state information as well as event information over the established channel; [0010] — state information being provided in response to requests or in the form of callbacks to applications that have previously requested to receive such callbacks (event information)).
The reference of Yang provides teaching for receiving a request information sent by a device. It differs from the claimed invention in that the claimed invention further provides teaching for receiving a response channel establishing request sent by the device. This isn’t new to the art as the reference of Torok provides teaching of establishing a channel for sending state information and event information. Hence, at the time the application was effectively filed one of ordinary skill in the art would have found it obvious to incorporate the teaching of Lee into that of Yang, given the predictable result of ensuring the presence of a communication path for maintaining a communications between the device and a server.
For claim 3, claim 2 is incorporated and the combination of Yang in view of Torok discloses the method, wherein, before receiving request information sent by a device, the method further comprises:
receiving a functional interface directory sent by the device, wherein the functional interface directory 10comprises an identifier of at least one of following operation interfaces: a speech input interface, a speech output interface, a speaker control interface, an audio play control interface, an alarm clock setting interface or a screen display interface (Torok: [0029] — endpoint services making themselves known through a directory protocol; [0021] — the device proxy learns to provide functionality of applications in conjunction with the user device based on information received from the user device; [0012]-[0013] — the user device may include services such as receiving spoken commands, providing synthesised speech, initiating internet-based services); and
15storing the functional interface directory and an identifier of the device sending the functional interface directory accordingly (Torok: [0061] — a device state service that stores state information in association with the device identifier of the user device; [0085] — receiving the device identifier of a user device).
For claim 4, claim 3 is incorporated and the combination of Yang in view of Torok discloses the method, wherein, before generating response information comprising an operation 20instruction for a targeted device on the basis of the first event information and the speech information, the method further comprises:
receiving a status report message sent by the device, the status report message comprising second event 25information and third status information, wherein the third event information is used for indicating a third event occurring on the device when the device sends the status report message, and the second status information is used for indicating a status of the third event (Torok: [0044] — a state reporting module which reports on operating state information of the user device and can report on changes in operation states; FIG. 3 Steps 308-302 — event state changes leading to updates in state information).
For claim 5, claim 4 is incorporated and the combination of Yang in view of Torok discloses the method, wherein, the request information further comprises third status information used for indicating a status of the first event (Torok: [0075] — a first status information for indicating the status of the initialisation of the user device (a first event)); and

analyzing the speech information, and determining the targeted device (Yang: [0061] — determining a target connected device based on vocabulary associated with the device based on the (provided speech) command);
10determining current event information of the targeted device and current status information corresponding to the current event information based on at least one of the first event information, the second event information or the third event information (Torok: [0010] — obtaining current device state information from stored state information; [0034] — maintaining and caching device state information and updating outdated state information (the outdated state information being one of the previous first, second or third state information); FIG. 3 Steps 308-302 — detecting event state changes leading to updates in state information); and
15generating the response information according to the current event information of the targeted device, the current status information, the functional interface directory and the speech information (Yang: [0061] — generating a response based on the determined targeted as well as the associated vocabulary obtained from the provided speech (event information of the target device, functional information of the device and the speech information);
Torok: [0062] — generating responses based on status information).
As for claim 9, apparatus claim 9 and method claim 2 are related as apparatus and the method of using same, with each claimed element’s function corresponding to 
As for claim 10, apparatus claim 10 and method claim 3 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 10 is similarly rejected under the same rationale as applied above with respect to method claim 3.
As for claim 11, apparatus claim 11 and method claim 4 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 4.
As for claim 12, apparatus claim 12 and method claim 5 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 5.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0182070 A1) as applied to claim 1, in view of LEE et al (US 2018/0322870 A1: hereafter – Lee).
For claim 6, claim 1 is incorporated but Yang fails to teach the limitations of this claim.
The reference of Lee is now introduced to instead teach:
the method, wherein the response 20information further comprises to-be-played audio information, and the operation instruction comprises an audio play instruction for playing the to-be-played audio information (Lee: [0096] — providing a music service in response to user speech; [0105] — receiving instruction messages to control a device that’s connected to a user interactive device from the central server; [0050] — generating an instruction at a central server to perform an associated task in relation to a voice command); and
the sending the response information to the targeted 25device for the targeted device to perform an operation indicated by the operation instruction comprises:
sending the to-be-played audio information and the audio play instruction to the targeted device for the targeted device to call a speech output interface to play  the to-be-played audio information according to the audio play instruction (Lee: [0122] — an audio-based service which provides audio services such as reading a book or playing music; [0105] — receiving instruction messages to control a device that’s connected to a user interactive device from the central server; [0108] — receiving audio messages which get routed to a device such as a speaker).
The reference of Yang provides teaching for generating response information comprising an operation instruction for a targeted device. It differs from the claimed invention in that the claimed invention further provides teaching for having the response information comprise audio information which also holds audio playing instruction. This isn’t new to the art as the reference of Lee is seen to provide such teaching above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the teaching of Yang with incorporating that of Lee, given the predictable result that it provides a user with a device versatile enough to obtain a variety of information from information sources while also knowing how to process the adequate delivery of the information to the user.
For claim 7, claim 6 is incorporated and the combination of Yang in view of Lee discloses the method, wherein the response information further comprises to-be-
an image, a webpage or a video (Lee: [0105] — instruction information to control the display of a video which is to be played on a display device); and
10the sending the response information to the targeted device for the targeted device to perform an operation indicated by the operation instruction further comprises:
sending the to-be-displayed view information and the view drawing instruction to the targeted device for the 15targeted device to call a screen display interface to draw and display the to-be-displayed view information according to the view drawing instruction (Lee: [0108] — receiving video messages which get routed to a device such as a display; [0105] — receiving instruction messages to control a device that’s connected to a user interactive device from the central server).
As for claim 13, apparatus claim 13 and method claim 6 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 14, apparatus claim 14 and method claim 7 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to method claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657